DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/815,897, filed on November 17, 2017.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	With respect to claim 26, line 5, “a hook winch” is set forth; however, the same has been previously set forth in line 1.  Note that setting forth the same element again amounts to a double inclusion. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 26-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9-18 of U.S. Patent No. 10,773,931 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art that claims 26-32 are included in and can be gleaned from claims 1 and 9-18 of U.S. Patent no. 10,773,931 B2.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 26, 27, 29 and 32 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wooldridge (U.S. Patent no. 2,425,663)

With respect to claim 26, Wooldridge discloses a structural assembly (in figure 1, the structural assembly is in solid lines; the tractor 6 is in phantom) for positioning a hook winch 41 and a boom winch 42 on opposite sides (figure 1 shows winches 41 and 42 on opposite sides of the tractor 6) of a pipelayer machine 6, the structural assembly comprising: a first side track frame 22 connectable inside a first side track 12 of the pipelayer machine; a link mount 21 operatively connected to the first side track frame 12 a hook winch frame (figure 2, elements 36, 37, 38, etc. that surround and support winch 41) for supporting a hook winch 41, the hook winch frame connected at a first side to the link mount (figure 2 shows 21 directly connected to 36, 37, 38); a work tool frame 22 is connected at a first end to a second side of the hook winch frame and positioned to extend across a main body of the pipelayer machine; and a second side track frame (21; left side of figure 1) connectable inside a second side track 12 of the pipelayer machine and a second end of the work tool frame (see figure 1 wherein 22 extends across the main body of the pipelayer machine 6 and a second end of 22 is “connected” to the second side track frame). 

With respect to claim 27, Wooldridge discloses the structural assembly of claim 26 wherein the hook winch frame forms a structural member in the structural assembly (see figures 1 and 2 wherein the elements (36, 37, 38 etc) surrounding and supporting winch 41 forms part of the structural assembly).

With respect to claim 29, Wooldridge discloses the structural assembly of claim 26 wherein the boom winch frame (in figure 1, the elements supporting and surrounding winch 42 comprise the boom winch frame) is attached to the work tool frame 22 proximate the second end of the work tool frame.

With respect to claim 32, Wooldridge discloses the structural assembly of claim 26 wherein a boom stop (in figure 2, the unnumbered plate between the winch 41 and boom legs 51) is provided on the hook winch frame.

Allowable Subject Matter
Claims 28, 30 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 28 is allowable over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including the work tool frame partially connects to the first end of the hook winch frame using a pin and at least one cradle lug.

Claim 30 is allowable over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including he tool frame partially connects to the boom winch frame using a pin and at least one cradle lug.

Claim 31 is allowable over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including the work tool frame has a hollow interior and hydraulic lines pass through the hollow interior of the work frame to the hook winch.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Uemura et al, Genoe, Styck et al and Forsyth disclose structural assemblies for positioning hook and boom winches.  Davis discloses a pipelayer crane excavator. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL M MARCELO whose telephone number is (571)272-6949.  The examiner can normally be reached on M-F 6:00 am-3:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EMMANUEL M MARCELO/
Primary Examiner
Art Unit 3654



/emm/